Citation Nr: 1736572	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include an ulcer disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1988. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  In May 2016, the Board reopened and remanded the claim on appeal.  


FINDING OF FACT

The Veteran has chronic gastritis that is the result of alcohol abuse, which is itself a manifestation of his service-related PTSD.


CONCLUSION OF LAW

The criteria for service connection for chronic gastritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his October 2010 claim and April 2011 notice of disagreement, the Veteran asserts that he was treated for a bleeding ulcer while he was in service from 1969 to 1971, and that this condition has continued to be a problem; in an April 2013 statement, the Veteran also asserted that that he had gastroesophageal reflux disease (GERD) that was first diagnosed in service.  

October 2010 private medical records reflect treatment for an extended period of epigastric pain, and the Veteran reported a significant past history for diagnosis of ulcer disease.  Upper endoscopy (EGD) results revealed inflammatory change of the antrum and that, for several biopsy specimens, stain for Helicobacter pylori was positive.  Also, during his December 2015 Board hearing, the Veteran reported that he continued to have stomach problems, which he controlled with antacids.

On VA examination in February 2017, the examiner diagnosed chronic gastritis, in part based on an October 2010 EGD and October 2015 biopsy of the gastroesophageal junction, duodenal bulb, antrum, and body of the stomach, and noted that the Veteran began drinking heavily in the 1970s after his son died as an infant.  The examiner explained that the Veteran's previous ulcer was healed as evidenced by EGD in 2010, and that he also did not have GERD because the biopsies from gastroesophageal junction were negative for inflammation in 2010.  However, the examiner opined that the Veteran had chronic gastritis in his stomach, the etiology of which was his excessive alcohol use.  

In a September 2013 rating decision, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD) with alcohol abuse in full sustained remission and cognitive disorder, effective October 3, 2012.  The decision was based on a July 2013 VA examination that diagnosed PTSD and alcohol abuse in full sustained remission.  Such diagnoses were related in that examination report, in part, to the death of the Veteran's son in service, after which he started drinking abusively.  

The award of service connection for PTSD with alcohol abuse was not effective until October 3, 2012, at which point the Veteran's alcohol abuse was in full remission.  However, the VA examination on which such award was based clearly reflects that the Veteran's alcohol abuse, prior to remission, was a manifestation of his service-related PTSD prior to the effective date of the award of service connection.  Therefore, his PTSD was incurred in service; such PTSD was the proximate cause of his alcohol abuse; and such alcohol abuse was the proximate cause of the Veteran's chronic gastritis. 

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that he has chronic gastritis that is the result of alcohol abuse, which is itself a manifestation of his service-related PTSD.  Accordingly, service connection for chronic gastritis must be granted.  

ORDER

Service connection for chronic gastritis is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


